Citation Nr: 1201069	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision.  In October 2009, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.  In December 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed right ankle disability did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service or any incident therein.







CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the September 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's service treatment records, VA and private medical treatment records and evaluations are of record, as well as Social Security Administration records.  Also of record is a transcript of the Veteran's testimony at his personal hearing and his and his representative's written contentions regarding the circumstances of his disability, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA examination to specifically address the etiology of his diagnosed right ankle disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

While the Veteran claims his current right ankle disability was either incurred in service or is due to service, as will be discussed below, he has not been shown to have an event, disease, or injury in service to which his current disorder could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

The Veteran and his representative contend that his currently diagnosed right ankle disability had its onset in service and/or is the result of an in-service injury.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's currently diagnosed exostosis post right ankle fracture and osteoarthritis had its onset in service, within one year of his discharge from service or is etiologically related to his service or any incident therein.

Initially, there is no evidence that the Veteran sought treatment for any right ankle complaints at any time during his service.  In this regard, the Board acknowledges that service treatment records indicate he incurred a small chip fracture of the left ankle in May 1982 that was later casted.  However, there is no evidence indicating any right ankle complaints, findings, treatment or diagnosis.  VA and private treatment records show that the Veteran first complained of right ankle pain in April 2005 and was first diagnosed with right ankle degenerative changes that same month, almost 23 years after his discharge.  Consequently, as right ankle degenerative changes were not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he fractured his right ankle while playing basketball in 1979 in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  As noted above, although the Veteran claims he fractured his right ankle in service which required a cast, the objective contemporary service treatment records overwhelmingly indicate that the Veteran fractured his left ankle and not the right ankle in service.  Therefore, the Board must find that his assertions that he fractured his right ankle in service to be less credible than the objective service treatment records indicating treatment for a left ankle chip fracture beginning in May 1982.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions, initially given almost 23 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).

As noted above, the Board finds that the Veteran is not competent to etiologically link his currently diagnosed right ankle disability with his service or any injury or incident therein.  Nor has the Veteran provided any medical opinion etiologically linking his current right ankle disability to his service or any incident therein.  In this respect, several VA progress notes beginning in November 2009, record the Veteran's history of having fractured his right ankle in service.  However, the transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See, e.g., Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  These statements are thus accorded less probative weight than the earlier, more contemporary private and VA treatment records showing no relevant histories and the Veteran's service treatment records showing no such right ankle injury.

With no competent, credible evidence of a right ankle disease or injury in service, together with competent, credible evidence first showing the presence of right ankle disability many years after service, and no competent, credible evidence linking current disability to service, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a right ankle disability must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right ankle disability is denied.

REMAND

With regard to the Veteran's claim for service connection for a left knee disability, another remand is required for compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  In the December 2009 decision and remand, the Board reopened the Veteran's previously denied claim for service connection for a left knee disability and remanded the issue, with direction that the Veteran be provided a VA compensation examination and obtain an opinion as to whether any currently diagnosed left knee disability had its onset in service.  Although a VA examiner did examine the Veteran and stated he reviewed the claims file in April 2010, the examiner merely noted the history the Veteran reported at the time of the examination, which was his recollection of a left knee injury in "about 1979" with no treatment at the time or for the remainder of service.  The examiner did not specifically address service treatment records indicating left knee complaints in June 1977, November 1980, December 1980, January 1981, June 1981 or August 1981, or the in-service diagnoses of chondromalacia of the left knee.  Likewise, while the VA examiner opined that it was less likely as not that the Veteran's left knee disability and degenerative changes began during his service or were caused by his service, the physician failed to provide any rationale for the opinions he gave.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the April 2010 VA examiner, if available, for clarification of the provided etiology opinion.  The examiner should be requested to review all of the pertinent evidence of record, to include service treatment records dated in June 1977, November 1980, December 1980, January 1981, June 1981 or August 1981, showing left knee complaints and diagnoses of left knee chondromalacia, and to state whether it is at least as likely as not that the Veteran's current left knee disability, to include degenerative changes, is causally or etiologically related to the Veteran's military service or any incident therein, to include the in-service diagnoses of chondromalacia.  A rationale for the opinion expressed should be provided.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that, and offer an explanation.  

If the April 2010 VA examiner is unavailable, the matter should be referred to another appropriate individual for the requested opinion.  If it is necessary to examine the Veteran to obtain the opinion, that should be arranged.  

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


